EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT, dated March 25, 2014 (the “Agreement”), is between
GAME PLAN HOLDINGS, INC., a Nevada corporation (the “Company”), and Brett
Maloley (“Employee”), an individual.

1.

POSITION AND RESPONSIBILITIES

a.

Position.   Pursuant to this Agreement, Employee shall render services to the
Company as a full-time employee in the position of Chief Officer of Sales.
 Employee shall report to the Company’s Chief Executive Officer or the Board of
Directors if the Company does not have a Chief Executive Officer. As Executive
Vice President of Sales, Employee’s core responsibilities include, but are not
limited to, (i) working with other members of the management team to establish
the Company’s goals, objective, and strategy, (ii) managing and taking ownership
of the sales, account management, and customer service functions and
departments, and (iii) locating and introducing the Company’s product to new
markets and customers. In addition, Employee shall perform such duties and
responsibilities as are normally related to such position in accordance with the
standards of the industry and any additional duties now or hereafter assigned to
Employee by the Chief Executive Officer of the Company.  Employee shall abide by
the rules, regulations, and practices as adopted or modified from time to time
in the Company’s sole discretion. Employee shall apply his best efforts, skill
and knowledge and devote his full business time, attention and energies to the
business of the Company in order to perform his duties to the Company.

b.

Other Activities.   Except upon the prior written consent of the Company, which
may be granted or withheld in the Company’s sole discretion, Employee will not,
while employed by the Company, (i) engage, directly or indirectly, in any other
business activity (whether or not pursued for pecuniary advantage) that might
interfere with Employee’s duties and responsibilities hereunder or create a
conflict of interest with the Company; or (ii) engage, directly or indirectly,
in any other business activity or revenue stream (whether or not pursued for
pecuniary advantage) presented to or identified by Employee in the same or
similar businesses to those of the Company or related to or arising from the
operations of the Company.

c.

No Conflict.   Employee represents and warrants that Employee’s execution of
this Agreement, Employee’s employment with the Company, and the performance of
Employee’s proposed duties under this Agreement, does not and will not violate
any obligations the Employee may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

2.

COMPENSATION AND BENEFITS








-1-




--------------------------------------------------------------------------------




a.

Base Salary.  In consideration of the services to be rendered under this
Agreement, the Company shall pay Employee an annual salary at the rate of
$60,000 per annum, less all applicable wage deductions (“Base Salary”).  The
Base Salary shall be paid in accordance with the Company’s regularly established
payroll practice.  The Base Salary will be reviewed every six months in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated Employees and may be adjusted in the sole discretion of
the Company.

b.

Sales-Based Compensation.  As additional consideration for the services to be
rendered under this Agreement, the Company shall make monthly payments to
Employee for the Employment Term (as defined below) equal to two percent of the
Company’s monthly Gross Sales. “Gross Sales” means the sum of sales during a one
month period before any adjustments for discounts, returns, or other allowances.
The Company shall make these monthly payments to Employee no later than 15
calendar days following the end of the applicable month in which the relevant
sales were consummated. For example, payment for sales completed in April must
be paid remitted to Employee not later than May 15.

c.

Stock Options.  Subject to the approval of the Company’s Board of Directors,
Employee will be granted an option to purchase 2,000,000 shares of the Company’s
common stock (the “Option”). The Option will be subject to the terms and
conditions applicable to options granted under the Company’s 2013 or 2014 Stock
Option Plans, as described in those plans and the applicable stock option
agreements, which you will be required to sign. 25% of the shares underlying the
Option (i.e., 500,000 shares) shall vest and become exercisable upon execution
of this Agreement. Another 25% of the shares underlying the Option (i.e.,
500,000 shares) shall vest and become exercisable on December 25, 2014. After
December 25, 2014, the remaining shares underlying the Option (i.e., 1,000,000)
shall vest and become exercisable in equal monthly installments (i.e., 1/12 each
month) over the Employment Term (defined below), as described in the applicable
stock option agreement. The exercise price per share will be equal to the fair
market value per share on the date the Option is granted, as determined by the
Company’s Board of Directors.

d.

Bonus.   Employee may be eligible to receive a discretionary annual bonus, to be
paid either in cash or options, to be determined in the sole and absolute
discretion of the Board of Directors (the “Board”), based upon the Board’s
evaluation of the performance of Employee, the Company’s operating results and
such other criteria as may be determined by the Board to be relevant.  Employee
must be employed on the date such bonus, if any, is paid in order to be eligible
for same.

e.

Benefits.   Employee shall be eligible to participate in the benefits made
generally available by the Company to similarly situated Employees, in
accordance with the benefit plans established by the Company and subject to the
terms, conditions, limitations and exclusions of the applicable plans, and as
may be amended from time to time in the Company’s sole discretion.  The
foregoing shall not, in any way, require the Company to establish any such
benefits or continue to maintain any such benefits.





-2-




--------------------------------------------------------------------------------




f.

Expenses.   Upon presentation of verifiable invoices and other documentation as
may be requested by the Company, the Company shall reimburse Employee for
reasonable business expenses incurred in the performance of Employee’s duties
hereunder in accordance with the Company’s expense reimbursement guidelines;
provided, however, that Employee shall obtain pre-approval from the Chief
Executive Officer for any expense or series of related expenses in the amount of
$500 or more.

g.

Vacation and Holidays.   Employee shall be entitled to 21 days of vacation per
year, in addition to standard holidays.  If an observed holiday occurs during
Employee’s vacation, Employee’s vacation will be extended by the number of
observed holidays falling during the vacation period or an equal number of
vacation days will be carried forward for future use.  If any scheduled paid
holiday falls on a Saturday, the holiday will usually be observed on the
preceding Friday.  If a scheduled paid holiday falls on a Sunday, the following
Monday will usually be observed as the holiday.

3.

TERM OF EMPLOYMENT

Employee’s employment shall begin on the date of this Agreement and shall
continue for a period of 20 months unless terminated earlier by either party
pursuant to Section 4 of this Agreement (the “Employment Term”).  At the end of
the Employment Term, this Agreement may be extended or renewed with the mutual,
written consent of the Company and the Employee.

4.

TERMINATION

a.

Termination by Employee.   Employee may terminate his employment with the
Company at any time for any reason or no reason, upon four (4) weeks advance
written notice.  During such notice period Employee shall continue to diligently
perform all of Employee’s duties hereunder.  The Company shall have the option,
in its sole discretion, to make Employee’s termination effective at any time
prior to the end of such notice period as long as the Company pays Employee all
compensation to which Employee is entitled up through the last day of the
four-week notice period.  Thereafter all obligations of the Company to the
Employee shall cease.

b.

Termination by Company on Account of Cause.  Notwithstanding anything in this
Agreement to contrary, if Employee’s employment is terminated by the Company on
account of Cause (as defined below), Employee shall not receive any benefits or
compensation. Only accrued but unpaid salary shall be paid to Employee. “Cause”
means (i) an intentional tort (excluding any tort relating to a motor vehicle)
which causes substantial loss, damage, or injury to the property or reputation
of the Company or its subsidiaries; (ii) any serious crime or intentional,
material act of fraud or dishonesty against the Company, (iii) the commission of
a felony that results in other than immaterial harm to the Company’s business or
the reputation of the Company or Employee, (iv) habitual neglect of Employee’s
reasonable duties (for reason other than illness or incapacity) which is not
cured within ten days after written notice thereof by the Board to Employee, (v)
the disregard of written, material policies of the Company which causes other
than immaterial loss, damage, or injury to the property or reputation of the





-3-




--------------------------------------------------------------------------------




Company which is not cured within ten days after written notice thereof by the
Board to Employee, and (vi) any material breach of Employee’s ongoing obligation
not to disclose confidential information.

c.

Termination by Company Unrelated to a Change in Control.  In the event of an
involuntary termination of Employee’s employment by the Company for an reason
other than Cause, death, or disability, and if Section 4(d) does not apply,
Employee shall be entitled to the following benefits:

i.

50% of Employee’s Base Salary & Bonus of the previous 3 months (amortized
annually), paid in two equal installments on the 30th and 60th days following
Employee’s termination;

ii.

For a period of up to six months following Employee’s termination date, Employee
and where applicable, Employee’s spouse and eligible dependents, will continue
to be eligible to receive medical coverage under the Company’s medical plans in
accordance with the terms of the applicable plan documents; provided, that in
order to receive such continued coverage at such rates, Employee will be
required to pay the applicable premiums to the plan provider, and the Company
will reimburse the Employee within 60 days following the date such monthly
premium payment in due, an amount equal to the monthly COBRA premium payment,
less applicable tax withholdings. Notwithstanding the foregoing, if Employee
obtains full-time employment during this six month period that entitles him and
his spouse and eligible dependents to medical coverage, Employee must notify the
Company and no further reimbursements will be paid.

iii.

Employee shall receive any amounts earned, accrued, or owning but not yet paid
to Employee as of the termination date, payable in a lump sum.

d.

Termination by Company Related to a Change in Control.  In the event of an
involuntary termination of Employee’s employment by the Company for an reason
other than Cause, death, or disability at the same time as, or within the six
month period following the consummation of a Change in Control (see definition
below), or within the 60 day period prior to the date of a Change in Control
where the Change in Control was under consideration at the time of Employee’s
termination, then Employee shall be entitled to the following benefits:

i.

150% of Employee’s Base Salary & Bonus of the previous 3 months (amortized
annually), paid in two equal installments on the 30th and 60th day following
Employee’s termination;





-4-




--------------------------------------------------------------------------------




ii.

For a period of up to one year following Employee’s termination date, Employee
and where applicable, Employee’s spouse and eligible dependents, will continue
to be eligible to receive medical coverage under the Company’s medical plans in
accordance with the terms of the applicable plan documents; provided, that in
order to receive such continued coverage at such rates, Employee will be
required to pay the applicable premiums to the plan provider, and the Company
will reimburse the Employee within 60 days following the date such monthly
premium payment in due, an amount equal to the monthly COBRA premium payment,
less applicable tax withholdings. Notwithstanding the foregoing, if Employee
obtains full-time employment during this one year period that entitles him and
his spouse and eligible dependents to medical coverage, Employee must notify the
Company and no further reimbursements will be paid.

iii.

With respect to any outstanding Company stock options held by Employee as of his
termination date, the Company shall fully accelerate the vesting and
exercisability of such stock options, so that all such stock options shall be
fully vested and exercisable as of Employee’s termination date for the original
term of the option.

iv.

Employee shall receive any amounts earned, accrued, or owning but not yet paid
to Employee as of the termination date, payable in a lump sum.

For purposes of this Agreement, a “Change in Control”’ means either: (i) the
acquisition of the Company by another entity or individuals by means of any
transaction or series of related transactions (including without limitation, any
reorganization, merger or consolidation or stock transfer), unless the Company’s
stockholders of record immediately prior to such transaction or series of
related transactions hold, immediately after such transaction or series of
related transactions, at least 50% of the voting power of the surviving or
acquiring entity (provided that the sale by the Company of its securities for
the purpose of raising additional funds shall not constitute a Change of Control
hereunder); or (ii) a sale of all or substantially all of the assets of the
Company.

e.

Release.  Notwithstanding the foregoing, it is understood and agreed that the
Company’s agreement to provide the benefits set forth in Sections 4(c) and 4(d)
are in consideration of and in exchange for Employee’s promise to execute, upon
termination, a release and waiver, in form and substance acceptable to the
Company, releasing the Company from any and all claims and liabilities of every
nature related to Employee’s employment by the Company through Employee’s date
of termination (the “Release”).  Accordingly, if Employee refuses to sign the
Release or signs the Release but exercises his right, if any, under applicable
law to revoke the Release (or any portion thereof), the Company’s obligation to
provide the enumerated benefits will immediately terminate without further
obligation on the part of the Company.





-5-




--------------------------------------------------------------------------------




f.

Termination By Death.   Employee’s employment shall terminate automatically upon
the Employee’s death.  The Company shall pay to Employee’s beneficiaries or
estate, as appropriate, any compensation then due and owing up through the date
of Employee’s death.  Thereafter all obligations of the Company under this
Agreement shall cease.  Nothing in this Section 4(f) shall affect any
entitlement of Employee’s heirs or devisees to the benefits of any life
insurance plan or other applicable benefits.

g.

Termination By Disability.   If Employee becomes eligible for the Company’s long
term disability benefits or if, in the sole opinion of the Company, Employee is
unable to carry out the responsibilities and functions of the position held by
Employee by reason of any physical or mental impairment for more than ninety
consecutive days or more than one hundred and twenty days in any twelve-month
period, then, to the extent permitted by law, the Company may terminate
Employee’s employment.  The Company shall pay to Employee all compensation to
which Employee is entitled up through the date of termination, and thereafter
all obligations of the Company under this Agreement shall cease.  Nothing in
this Section 4(g) shall affect Employee’s rights under any disability plan in
which Employee is a participant.




5.

TERMINATION OBLIGATIONS

a.

Return of Property.   Employee agrees that all property (including without
limitation all electronic devices, equipment, tangible proprietary information,
documents, records, notes, contracts and computer-generated materials) which was
furnished, created, or prepared incidentally to Employee’s employment belongs to
the Company and shall be promptly returned to the Company upon termination of
Employee’s employment.

b.

Resignation and Cooperation.   Upon termination of Employee’s employment,
Employee shall be deemed to have resigned from all offices and managerships then
held with the Company.  Following any termination of employment, Employee shall
cooperate with the Company in the winding up of pending work on behalf of the
Company and the orderly transfer of work to other employees.  Employee shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Employee’s employment by the
Company.

6.

CONFIDENTIAL INFORMATION

a.

Obligation to Maintain Confidentiality.   Employee acknowledges that the
continued success of the Company depends upon the use and protection of a large
body of confidential and proprietary information.  All of such confidential and
proprietary information now existing or to be developed in the future will be
referred to in this Agreement as “Confidential Information”.  Confidential
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to the Company’s prior, current or
potential business and (ii) is not generally or publicly known.  Confidential
Information includes, without specific limitation,





-6-




--------------------------------------------------------------------------------




the information, observations and data obtained by Employee during the course of
the Employment Term and his performance under this Agreement concerning the
business and affairs of the Company, information concerning acquisition
opportunities in or reasonably related to the Company’s business or industry of
which Employee is aware or becomes aware during the Employment Term, the persons
or entities that are current, former or prospective suppliers or customers of
any one or more of them during the course of Employee’s performance under this
Agreement, as well as development, transition and transformation plans,
methodologies and methods of doing business, strategic, marketing and expansion
plans, including plans regarding planned and potential sales, financial and
business plans, employee lists and telephone numbers, new and existing programs
and services, prices and terms, customer service, integration processes,
requirements and costs of providing service, support and equipment.  Therefore,
Employee agrees that he shall not disclose to any unauthorized person or use for
his own account any of such Confidential Information without the Company’s prior
written consent, unless and to the extent that any Confidential Information: (i)
becomes generally known to and available for use by the public other than as a
result of Employee’s acts or omissions to act or (ii) is required to be
disclosed pursuant to any applicable law or court order.  Employee agrees to
deliver to the Company at the end of the Employment Term, or at any other time
the Company may request in writing, all memoranda, notes, plans, records,
reports and other documents (and copies thereof) relating to the business of the
Company (including, without limitation, all Confidential Information) that he
may then possess or have under his control.

b.

Ownership of Intellectual Property.   Employee agrees to make prompt and full
disclosure to the Company of all ideas, discoveries, trade secrets, inventions,
innovations, improvements, developments, methods of doing business, processes,
programs, designs, analyses, drawings, reports, data, software, firmware, logos
and all similar or related information (whether or not patentable and whether or
not reduced to practice) that relate to the Company’s actual or anticipated
business, research and development, or existing or future products or services
and that are conceived, developed, acquired, contributed to, made, or reduced to
practice by Employee (either solely or jointly with others) while employed by
the Company (collectively, “Work Product”).  Any copyrightable work falling
within the definition of Work Product shall be deemed a “work made for hire”
under the copyright laws of the United States, and ownership of all rights
therein shall vest in the Company.  To the extent that any Work Product is not
deemed to be a “work made for hire”, Employee hereby assigns and agrees to
assign to the Company all right, title and interest, including without
limitation, the intellectual property rights that Employee may have in and to
such Work Product.  Employee shall promptly perform all actions reasonably
requested by the Manager (whether during or after the Employment Term) to
establish and confirm the Company’s ownership (including, without limitation,
providing testimony and executing assignments, consents, powers of attorney, and
other instruments).  Employee understands, however, that there is no obligation
being imposed on him to assign to the Company, any invention falling within the
definition of Work Product for which no equipment, supplies, facility, or trade
secret information of the Company was used and that was developed entirely on
his own time, unless: (i) such Work Product relates (A) to the Company’s
businesses or (B) to their actual or demonstrably anticipated research or
development, or (ii) the Work Product results from any work performed by him for
them under this Agreement.





-7-




--------------------------------------------------------------------------------




c.

Third Party Information.   Employee understands that the Company will receive
from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the Employment Term and thereafter, and without in any way
limiting the provisions of Section 6, Employee will hold Third Party Information
in the strictest confidence and will not disclose to anyone (other than
personnel of the Company who need to know such information in connection with
their work for the Company) or use, except in connection with his work for the
Company, Third Party Information unless expressly authorized in writing by the
Manager.

d.

Use of Information of Prior Employers.   Employee represents and warrants and
covenants that Employee shall not disclose to the Company, or use, or induce the
Company to use, any proprietary information or trade secrets of others at any
time, including but not limited to any proprietary information or trade secrets
of any former employer, if any; and Employee acknowledges and agrees that any
violation of this provision shall be grounds for Employee’s immediate
termination and could subject Employee to substantial civil liabilities and
criminal penalties.  Employee further specifically and expressly acknowledges
that no officer or other Employee or representative of the Company has requested
or instructed Employee to disclose or use any such third party proprietary
information or trade secrets.

7.

NON-COMPETE, NON-SOLICITATION

a.

In further consideration of the Company’s hiring of Employee and the
compensation to be paid to Employee hereunder, Employee acknowledges that during
the course of his employment with the Company he shall become familiar with the
Company’s trade secrets and with other Confidential Information concerning the
Company and that his services shall be of special, unique and extraordinary
value to the Company, and therefore, Employee agrees that, during the Employment
Term and for one (1) year thereafter (the “Noncompete Period”), he shall not
engage in Competition anywhere in the United States unless he first obtains the
Company’s written consent (which may be given or withheld in the Company’s sole
discretion).

b.

For purposes of this Agreement, to engage in “Competition” shall mean to:
(i) directly or indirectly, own any interest in, manage, control, participate
in, consult with, render services for, operate or in any manner engage in any
business in which the Company engages, or, to Employee’s knowledge at the date
of termination of the Employment Term, has plans to engage (including, without
limitation, if the Company, at the date of termination of the Employment Term,
is negotiating, or has entered into, an agreement for an acquisition, joint
venture or other transaction or the Manager has approved, on or prior to such
date, any new line of business, new geographic area, pursuing any acquisition or
other similar action), anywhere in the world in which the Company’s products are
(or are expected to be, based on existing plans) directly or through third
parties marketed or sold at the date of termination of the Employment Term
(provided that Employee shall not be prohibited from owning up to 5% of the
outstanding stock of a corporation which is publicly traded, so long as Employee
has no active participation in the business of such corporation), or (ii) induce
or attempt to induce any employee of the Company to leave the employ of the
Company, or in any way actively interfere with the





-8-




--------------------------------------------------------------------------------




relationship between the Company and any employee thereof, or (iii) hire
directly or through another entity any person who was employed by the Company at
any time during the Noncompete Period, within twelve (12) months following the
date of termination of such person’s employment with the Company, or (iv) induce
or attempt to induce any customer, supplier, licensee or other business relation
of the Company to cease doing business with the Company, or in any way interfere
with the relationship between the Company and any customer, supplier, licensee
or other business relation thereof (including, without limitation, by inducing
or attempting to induce any such person or entity to reduce the amount of
business it does with the Company).

c.

During the Employment Term and at all times thereafter, Employee shall not
disparage the Company or any of their respective investors, officers, managers,
employees, agents or representatives, or any of the Company’s products or
services; provided, that the foregoing shall not prohibit Employee from making
any general competitive statements or communications about the Company or its
businesses in the ordinary course of competition after the Noncompete Period has
expired.  The Company agrees that it shall not issue any public statements
disparaging the Employee.  Notwithstanding the foregoing, nothing in this
Section 7 shall prevent Employee or the Company from enforcing either party’s
rights under this Agreement or any other agreement to which Employee and the
Company are a party, or otherwise limit such enforcement.

d.

Employee hereby acknowledges that the enforcement of the provisions of this
Section 7 may potentially interfere with his ability to pursue employment
opportunities with some third parties.  Employee recognizes and agrees that the
enforcement of this Agreement is necessary to ensure the preservation,
protection and continuity of the business, trade secrets and goodwill of the
Company.  Employee agrees that, due to the proprietary nature of the Company’s
businesses, the restrictions set forth in this Agreement are reasonable as to
time and scope.  Employee hereby acknowledges that he has been advised to
consult with an attorney before executing this Agreement and that he has done so
or, after careful reading and consideration, he has chosen not to do so of his
own volition.

8.

ENFORCEMENT

If, at the time of enforcement of Section 6 or 7, a court or arbitrator holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area, and the covenants should be interpreted and
enforced to the maximum extent which such court deems reasonable.  Because
Employee’s services are unique and because Employee has access to Confidential
Information and Work Product, the parties hereto agree that money damages would
not be an adequate remedy for any breach of this Agreement, and any breach of
the terms of Section 6 or 7 would result in irreparable injury and damage to the
Company for which the Company would have no adequate remedy at law.  Therefore,
in the event a breach or threatened breach of this Agreement, the Company or
their successors or assigns, in addition to other rights and remedies existing
in their favor and notwithstanding Section 15 of this Agreement, shall be
entitled to specific performance





-9-




--------------------------------------------------------------------------------




and/or immediate injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security), without having to prove
damages in addition to any other remedies to which the Company may be entitled
at law or in equity.  In addition, in the event of an alleged breach or
violation by Employee of Section 7, the Noncompete Period shall be tolled until
such breach or violation has been duly cured.  The terms of this Section shall
not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including but not limited to the recovery of
damages from Employee.

9.

NAME AND LIKENESS

Employee hereby grants to Company the right, in perpetuity and throughout the
universe, to use Employee’s name, likeness, activities, attributes and/or
biography in connection with the production, exhibition, advertising,
distribution and other exploitation of the products manufactured, distributed,
licensed or sold by the Company (the “Products”) (including, without limitation,
articles, promotional materials, television appearances and commercials,
programming and interviews) and all subsidiary and ancillary rights therein, in
perpetuity, throughout the world and in any and all media, whether now known or
hereafter devised, including, without limitation, publications, merchandising
and commercial tie-ups; provided, however, that in no event shall Employee be
depicted as using or endorsing any product or service without Employee’s prior
consent, notwithstanding the foregoing, it is understood and agreed that
Company’s use of Employee’s name, likeness, activities attributes and/or
biography in connection with any Product already in production as of the date of
this Agreement shall constitute an acceptable use of Employee’s name which shall
not require Employee’s consent.  The Company agrees to indemnify and hold
Employee harmless from any and all claims or causes of action, established or
otherwise, arising from or relating to the Company’s use of name or likeness of
Employee.

10.

AMENDMENTS; WAIVERS; REMEDIES

This Agreement may not be amended or waived except by a writing signed by
Employee and by a duly authorized representative of the Company other than
Employee.  Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.  Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches.  All rights or
remedies specified for a party herein shall be cumulative and in addition to all
other rights and remedies of the party hereunder or under applicable law.

11.

ASSIGNMENT; BINDING EFFECT

a.

Assignment.   The performance of Employee is personal hereunder, and Employee
agrees that Employee shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement.  This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.





-10-




--------------------------------------------------------------------------------




b.

Binding Effect.   Subject to the foregoing restriction on assignment by
Employee, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, managers, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Employee.

12.

NOTICES

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered:
 (a) by hand; (b) by a nationally recognized overnight courier service; or
(c) by United States first class registered or certified mail, return receipt
requested, to the principal address of the other party.  The date of notice
shall be deemed to be the earlier of: (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail.  Employee shall be obligated to
notify the Company in writing of any change in Employee’s address.

13.

SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

14.

TAXES

All amounts paid under this Agreement (including without limitation Base Salary)
shall be paid less all applicable state and federal tax withholdings and any
other withholdings required by any applicable jurisdiction.

15.

GOVERNING LAW; DISPUTE RESOLUTION

The parties agree that any dispute, controversy or claim between Employee and
the Company based on, arising out of or relating to Employee’s employment under
this Agreement or the termination of same, including, without limitation, any
and all claims under Title VII of the Civil Rights Acts of 1964 as amended, the
Civil Rights Act of 1870, the Americans with Disabilities Act of 1990 as
amended, the Americans with Disabilities Act Amendments Act of 2008, the Age
Discrimination in Employment Act as amended, the Older Workers Benefit
Protection Act, the Fair Labor Standards Act of 1938 as amended by the Equal Pay
Act of 1963, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical
Leave Act, the Employee Retirement Income Security Act of 1974, the Civil Rights
Act of 1991, the Genetic Information Nondiscrimination Act of 2008, the
Consolidated Omnibus Budget Reconciliation Act, the U.S. Patriot Act, the
Sarbanes-Oxley Act of 2002, the Dodd–Frank Wall Street Reform and Consumer





-11-




--------------------------------------------------------------------------------

Protection Act, the New York State Human Right Law, the New York Labor Law, the
New York City Administrative Code and any other federal, state or local civil
rights, disability, discrimination, retaliation or labor law, or any theory of
contract, criminal, arbitral or tort law, shall be settled by final and binding
arbitration in Suffolk County, Massachusetts, administered by the American
Arbitration Association (“AAA”) pursuant to the National Rules for the
Resolution of Employment Disputes of the AAA (“Rules of the AAA”). This
Agreement shall be construed in accordance with the laws of the Commonwealth of
Massachusetts without reference to the conflict of laws provisions thereof, and
judgment upon any resulting arbitration award may be entered in any court of
competent jurisdiction.

16.

INTERPRETATION

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular and references to the masculine pronoun shall include the feminine and
the neuter, and the singular shall include the plural.  This Agreement and the
provisions contained herein shall not be construed or interpreted for or against
any party hereto because that party drafted or caused that party’s legal
representative to draft any of its provisions.

17.

OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

Employee agrees that any and all of Employee’s obligations under this Agreement
(other than Section 1) shall survive the termination of employment and the
termination of this Agreement in accordance with their terms.  

18.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

19.

AUTHORITY

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of its obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

20.

ENTIRE AGREEMENT

This Agreement constitutes the entire agreement of the Company and Employee
relating to the subject matter hereof and supersedes all prior oral and written
understandings and agreements relating to such subject matter.  To the extent
that the practices, policies or procedures of the Company, now or in the future,
apply to Employee and are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall control.





-12-




--------------------------------------------------------------------------------




21.

RIGHT TO RENEGOTIATE.

At any point during the Employment Term after December 31, 2014, Employee may
renegotiate this Agreement with the Board or seek an extension. While the Board
is under no formal obligation to provide a new agreement or extension, it will
engage in good faith negotiations with Employee after a proposal has been
presented. The Board may consider Employee’s performance, the Company’s
operating results, employment terms of similarly situated employees and
professionals, and any other relevant factors it deems appropriate.




[Intentionally Left Blank]

22.

EMPLOYEE ACKNOWLEDGEMENT

EMPLOYEE ACKNOWLEDGES EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL COUNSEL
CONCERNING THIS AGREEMENT, THAT EMPLOYEE HAS READ AND UNDERSTANDS THE AGREEMENT,
THAT EMPLOYEE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EMPLOYEE HAS ENTERED
INTO IT FREELY BASED ON EMPLOYEE’S OWN JUDGMENT AND NOT ON ANY REPRESENTATIONS
OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

GAME PLAN HOLDINGS, INC.

By: /s/ Chuck Hazzard

Chuck Hazzard,

its Executive Vice President

EMPLOYEE:

/s/ Brett Maloley

Brett Maloley, an individual




















-13-


